Citation Nr: 0720679	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1963 to 
November 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In April 2006, the Board remanded these matters to the RO for 
additional development.  Thereafter, the RO continued its 
denial of service connection for bilateral hearing loss and 
for tinnitus and returned these matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

The record reflects no evidence or allegation of bilateral 
hearing loss or tinnitus for more than 30 years after 
discharge from service, and the only competent opinion to 
address the question of a medical nexus between any current 
hearing loss and tinnitus with service weighs against the 
claims.


CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

2. The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the RO sent notice letters to the veteran in 
September 2003 and April 2006.  In the September 2003 notice 
letter, the RO advised the veteran of VA's responsibilities 
to notify and assist the veteran in his claim, and what was 
required to prove a claim for service connection.  
Thereafter, the RO denied service connection for bilateral 
hearing loss and tinnitus.  In the April 2006 letter, VA 
informed the veteran what he needed to substantiate his 
claims for service connection.  In accordance with the 
requirements of the VCAA, the September 2003 and April 2006 
letters informed the veteran of what evidence and information 
VA would be obtaining to substantiate his claim, and asked 
the veteran to send to VA any information in his possession 
pertaining to his claim.  The letters also explained that VA 
would make reasonable efforts to help the veteran obtain 
evidence such as medical records, but that he was responsible 
for providing sufficient information and authorization for VA 
to request such records not previously obtained.  In 
addition, the April 2006 notice letter provided the veteran 
with notice compliant with Dingess/Hartman.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the initial disability rating element and 
the effective date element until after the January 2004 
decision denying service connection, thus the Board finds 
that a timing error has occurred as to these two elements. 

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id. at 13-14.  
The Federal Circuit explained that in order to overcome this 
presumption, VA must persuade the reviewing court that the 
purpose of the notice was not frustrated, e.g., by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 14. 

The Board points out that notice compliant with 
Dingess/Hartmann was provided to the veteran by the RO in an 
April 2006 letter.  While the notice provided was not given 
prior to the first RO adjudication of the claims, the notice 
was provided by the RO prior to the transfer of the veteran's 
case to the Board.  The Board observes that the veteran and 
his representative have had time to consider the content of 
the notices and respond with any additional evidence or 
information relevant to the claims.  Furthermore, the 
evidence does not show that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Since the Board's decision herein denies the 
veteran's claims for service connection, no disability rating 
or effective date is being assigned; accordingly there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claims by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claims.  See Sanders, supra.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   Thus, the 
Board concludes that the defect in the timing as to notice of 
the disability and effective date elements of the VCAA 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
also points out that there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the veteran in connection with the claim.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
veteran's claims, to include obtaining military, VA, and 
private medical records, and affording him a VA examination; 
a report of which is of record.  

The Board notes that in the June 2007 Written Brief 
Presentation, the veteran's representative raises concerns, 
on behalf of the veteran, about the adequacy of the October 
2006 VA audiological examination.  He contends that there are 
conflicting medical perspectives, in comparison with the 
private medical records.  Having thoroughly reviewed the 
claims file, the Board finds that the evidence of record, to 
include the October 2006 examination report, provides a 
sufficient basis for evaluation of the claims on appeal, and 
that further examination is not warranted.  The VA examiner's 
report, based on both an audiological examination of the 
veteran and a thorough review of his claims file, includes a 
very detailed rationale and basis for the examiner's 
findings.  Pursuant to the Board's remand, a specific opinion 
was provided by the VA examiner in the October 2006 
examination report.  As to the representative's assertions of 
conflicting medical evidence, it is "the responsibility of 
the Board, . . . to assess the credibility and weight to be 
given to evidence." Owens v. Brown, 7 Vet. App. 429, 433 
(1995), as provided in the analysis section of this decision.  
Therefore, the Board finds that a remand for an additional VA 
examination is not warranted as it would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Considering the competent evidence, discussed below, in light 
of the above-noted criteria, the Board finds that the 
criteria for service connection for either bilateral hearing 
loss or for tinnitus have not been met.

The veteran asserts that he has current bilateral hearing 
loss and tinnitus due to regular noise exposure when he 
served on a rifle team while stationed in Hawaii during 
service, and that service connection is warranted.  He 
asserts that even with ear protection in service, he still 
developed bilateral hearing loss and tinnitus, which has 
become progressively worse over the years.  In addition, the 
veteran has reported occupational and recreational noise 
exposure while working on a farm and hunting outside of his 
military service without the benefit of ear protection.

Service personnel records indicate that the veteran was 
assigned to an ammunition depot in Oahu, Hawaii (as reflected 
on his DD Form 214) and it is indicated that he received an 
expert rifleman medal during service.  The service medical 
records and personnel records do not reflect whether he 
participated on a rifle team.  The service medical records 
show that in the veteran's February 1963 entrance examination 
he had normal hearing sensitivity for both ears, as an 
audiological examination revealed pure tone thresholds of 15, 
10, 10, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, 
respectively in the right ear.  Examination of the left ear 
showed pure tone thresholds of 5, 0, 0, and 20 decibels at 
500, 1000, 2000, and 4000 Hertz, respectively.  The veteran 
reported a history of ear, nose or throat trouble on the 
entrance examination but this notation is attributed to 
problems the veteran was having with his tonsils as indicated 
on the second page of the examination.  On a separation 
examination in November 1966, evaluation of hearing by 
whispered voice was 15/15, essentially normal, and no defect 
of the ears was noted.  

Additionally, the service medical records do not contain any 
complaints of, or treatment for, hearing loss, tinnitus or 
abnormalities of the ears.

The veteran submitted an October 2002 private post-service 
audiological report from Rehabilitation Services, Inc. (RSI), 
which shows that the veteran reported gradual hearing loss.  
The report indicated that audiological testing revealed 
borderline mild sloping to severe sensorineural hearing loss 
bilaterally.  This report showed negative findings regarding 
the veteran's tinnitus and did not provide a medical opinion 
as to the etiology of the veteran's current hearing loss.  

Pursuant to the Board's April 2006 remand, the veteran was 
afforded a VA audiological examination in October 2006.  The 
VA audiological examination revealed that the veteran's pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
30
65
85
LEFT
30
25
15
70
75

The veteran's speech discrimination score on the Maryland CNC 
word list was 98 percent in the right ear and 98 percent in 
the left ear.  The examiner found that the veteran had mild 
to moderately severe sensorineural hearing loss in the right 
ear, normal to moderately severe sensorineural hearing loss 
in the left ear.  The examiner noted that the veteran's 
claims file was reviewed and that it was not at least as 
likely as not that the veteran acquired disabling hearing 
loss or tinnitus resulting from his activities on a rifle 
team as the veteran did not report disabling hearing loss and 
tinnitus for more than 25 years after his exposure to the 
rifle noise. The VA examiner further noted that the 
progression of hearing loss noted by the veteran for the 
period starting from his discharge to the time of the 
examination was not at least as likely as not due to the 
effects of the noise he experiences from the rifle team as 
hearing loss is dependent on the noise stimulus and will not 
get worse after the exposure ends.  The examiner opined 
therefore that the veteran's hearing loss and tinnitus was 
not caused as a result of noise exposure while he was in the 
military.  

The Board notes that the October 2006 VA opinion is probative 
as the examiner gave a complete rationale for his findings.  
There is no competent medical evidence of record which 
contradicts the VA opinion.  The veteran's assertion that he 
has hearing loss and tinnitus due to service cannot be 
considered competent medical evidence of a nexus.  The 
veteran is a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter and is therefore not competent to provide an opinion 
as to the etiology of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2006) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

In the absence of competent medical evidence linking the 
veteran's current hearing loss and tinnitus to service, the 
claims for service connection must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine in adjudicating each claim for service connection.  
However, as the preponderance of the evidence weighs against 
each claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


